Scott, J.:
Ellen M. Maverick by her will gave to the trustees of Greenwood Cemetery the sum of $250 in trust to invest the same and to expend the. income and interest derived therefrom in keeping her burial plot. “ in as good condition and repair as the said income will per*45mit.” The question is whether or not the bequest is subject to a transfer tax. It is well established and is not disputed that the funeral expenses of a decedent are exempt from tax. As a part of the burial expenses thus exempt it has been repeatedly held that the sum expended for a burial plot or for the erection of a monument was also exempt. (Matter of Edgerton, 35 App. Div. 125; affd., 158 N. Y. 671; Estate of Millward, 6 Misc. Rep. 425; Matter of Liss, 39 id. 123; Code Civ. Proc. § 2749.) By a close analogy of reasoning it has until recently been held that the reasonable cost of keeping a burial plot and monument in order was a funeral expense and exempt from tax. (Matter of Vinot's Estate, 7 N. Y. Supp. 517, cited in Matter of Edgerton, supra.) If the cost of a burial plot and monument is properly included in the burial expenses, I" can see no reason why the reasonable cost.of keeping them in decent repair is not also properly a part of the burial expenses. The surrogate felt himself constrained to hold otherwise in consequence of the language used in Matter of Gould (156 N. Y. 423), Matter of McAvoy (112 App. Div. 377) and Matter of Fay (62 Misc. Rep. 154). The Fay case, like the present, rested on the Gould and MoAvoy cases. The language of those cases must be read in the light of the facts. In the Gould case the testator had made a large bequest to his son as a reward for faithful services. In the MoAvoy case the bequest was to pay for masses for others than the testatrix. Of course, neither of these bequests resembles, the present in the slightest degree. In my opinion, the moderate sum set apart to keep decedent’s burial plot in order should be considered a part of her burial expenses, and hence exempt from taxation.
The order appealed from should be reversed, and the order fixing the tax upon the report of the appraiser affirmed.
Clarke and Houghton, JJ., concurred ; Ingraham and McLaughlin, JJ., dissented.